1    Jason L. DeFrancesco, Esq., Pro Hac Vice             Kenneth C Brooks (SBN 167,792)
     Baker and Rannells, P.A.                             Law Offices of Kenneth Brooks
2    92 East Main St, Ste 302                             16 Corning Avenue 136
     Somerville, NJ 08876                                 Milpitas, CA 95035
3
     Tel: (908) 722-5640                                  Tel: (916) 223-9773
4    Fax: (908) 725-7088                                  Fax: (877) 730-4315
     Email: jld@br-tmlaw.com                              Email: kcb@brookspatents.com
5
     Attorney for Defendant,                              Attorney for Plaintiff,
6
     MEENAKSHI OVERSEAS, LLC.                             V.V.V. & SONS EDIBLE OILS, LTD.
7
     Robert M. Wilson, (State Bar No. 122731)
8    Law Office of Robert M. Wilson
     770 L Street, Suite 950
9
     Sacramento, CA 95814
10   Tel: (916) 441-0888
     Email: RWilson@BusinessCounsel.net
11
     Attorney for Defendant,
12
     MEENAKSHI OVERSEAS, LLC.
13

14
                           UNITED STATES DISTRICT COURT
15             FOR THE EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)

16   V.V.V. & SONS EDIBLE OILS, LTD.,                )   CASE 2:14-CV-02961-TLN-CKD
                                                     )
17                                                   )   [Magistrate Judge: Carolyn K. Delaney]
                    Plaintiff,                       )   [District Judge: Troy L. Nunley]
18                                                   )
            vs.                                      )
19                                                   )   JOINT STIPULATION TO EXTEND
     MEENAKSHI OVERSEAS, LLC.,                       )   TIME AND ORDER
20                                                   )
                                                     )
21                  Defendant.                       )
                                                     )
22

23
            After entry of the Court’s Minute Order of February 26, 2020 (ECF 64), counsel and the
24
     nation have suffered tremendous interruption of communications, movement that have disrupted
25
     day-to-day operations of the business of parties' counsel. As a result, Counsel for the parties
26

27

28


                                 JOINT STIPULATION TO EXTEND TIME AND ORDER
1    have jointly agreed to stipulate to extend the time for 30 days to file a Joint Status Report to

2    April 27, 2020.
3
            Upon e-filing the joint request and proposed order, the proposed order has been emailed
4
     in accordance with Local Rule 137(b), for review and approval to tlnorders@caed.uscourts.gov.
5

6

7                                                   Respectfully requested by the undersigned, on
                                                    behalf of the parties jointly,
8
     DATED: March 25, 2020
9
                                            By:     /s/ Kenneth C. Brooks
10
                                                    Kenneth C. Brooks, Esq.
11                                                  Attorney for Plaintiff
12

13
                                                   ORDER
14
            The joint request by the parties and stipulation thereto to extend time to file a Joint Status
15

16   Report until April 27, 2020, it is hereby GRANTED.

17

18
            IT IS SO ORDERED.
19

20
     DATED: March 25, 2020
21
                                                               Troy L. Nunley
22                                                             United States District Judge
23

24

25

26

27

28


                                JOINT STIPULATION TO EXTEND TIME AND ORDER
